DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of the Application
This Office Action is in response to amendments and arguments received on September 29, 2022. Claims 1 and 10 have been amended. Claims 1-10 are now pending. This communication is the second Office Action on the Merits. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention. 
In regards to claim 1: Applicant claims the fuel cell system that lacks antecedent basis.  Corrective action or clarification is required.
In regards to claims 1 and 10: Applicant claims 
(a) where the registered maximum dynamics requirement is the first maximum dynamics requirement, the idling operating mode of the fuel cell system is adapted to operate in a first idling operating mode, and 
(b) where the registered maximum dynamics requirement is the second maximum dynamics requirement, the idling operating mode of the fuel cell system is adapted to operate in a second idling operating mode,
These limitations are unclear and indefinite because applicant claims “where” (i.e. a location, place or position) a registered maximum dynamics requirement is that is not proper English language use. While it may be understood that Applicant intends “where” to mean “when” as an activator to the claimed adapting of the idling operating mode, this is not the only interpretation, and the limitation is therefore considered indefinite. Corrective action or clarification is required.
All other dependent claims of the indefinite claims detailed above are also indefinite at least by virtue of depending on the indefinite claims detailed above.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

Claims 1-2, 4 and 7-10 are rejected under 35 U.S.C. 102 (a)(1) or 35 U.S.C. 102 (a)(2) as being anticipated by WEß et al. (US 20170263956 A1) herein “Wess”.
In regards to Claim 1, Wess discloses the following: 
1. A method for operating a motor vehicle, (see at least [0002]) comprising the acts of: 
registering a maximum dynamics requirement for the motor vehicle to come out of an idling operating mode, (see at least [0031] “An automatic selection of an operating mode, also preferably, takes place additionally based on past power demands (for example, different accelerator pedal gradients) as described above. Between the first and the second operating mode are, also preferably provided, additional operating modes, which can constitute an intermediate level between the first and the second operating mode and can correspond to a driver's wish.” and [0062] “the fuel cell stack is turned off in a first operating mode of the fuel cell system, when the optimal efficiency operating point P(η.sub.max) decreases so that the shaded area (low load range) is not available to the fuel cell system and the fuel cell stack, in the first operating mode.”, equivalent to a motor vehicle com[ing] out of an idling operating mode, as claimed.)
from among a first maximum dynamics requirement and a second maximum dynamics requirement, (see at least above citations, see also [0062] “first operating mode” and “second operating mode”)
wherein lower dynamics are required for the first maximum dynamics requirement than for the second maximum dynamics requirement; (inherent of a power requested by the consumers and a power demand to be required per [0059], wherein power requested may deviate as necessary in situations such as vehicle temporarily stops (for example, at a traffic light), rolls to a stop, or rolls downhill, per [0005]. See also [0031] “by detecting a certain speed range, a driving environment, such as city traffic or highway, can be deduced and the appropriate operating mode can be selected.”, wherein various speed ranges are directly proportional to maximum dynamics requirements.)
and adapting the idling operating mode of the fuel cell system of the motor vehicle on a basis of the maximum dynamics requirement, (see at least [0059] “power requested by the consumers P.sub.use and the power required for the auxiliary units P.sub.aux, the control unit 60 determines a power to be demanded from the fuel cell system P.sub.system and a power demand to be required, thus, from the fuel cell stack 10. From this, the control unit 60 determines the required mass currents or operating pressures of the anode and cathode operating medium, from calculations or appropriately stored characteristic diagrams and controls the operating medium supply of the fuel cell system, for example, via the electric motor 34 of the compressor 33, as well as the agents 24, 38, etc. of the fuel cell system 100.”)
such that: 
(a) where (interpreted as “when”) the registered maximum dynamics requirement is the first maximum dynamics requirement, the idling operating mode of the fuel cell system is adapted to operate in a first idling operating mode, and (see at least [0062] “the fuel cell stack is turned off in a first operating mode of the fuel cell system, when the optimal efficiency operating point P(η.sub.max) decreases so that the shaded area (low load range) is not available to the fuel cell system and the fuel cell stack, in the first operating mode.”)
(b) where (interpreted as “when”) the registered maximum dynamics requirement is the second maximum dynamics requirement, the idling operating mode of the fuel cell system is adapted to operate in a second idling operating mode, (see at least [0062] “In a second operating mode of the fuel cell system, according to the disclosure, the fuel cell system is not turned off, until the minimum operating point P.sub.min decreases, to prevent the maximum cell voltage U.sub.max from being exceeded. Upon reaching the minimum operating point or the limit voltage U.sub.max, the fuel cell stack is either completely turned off or alternatively placed into a standby mode. In the standby mode, the auxiliary units of the fuel cell stack continue to operate so that the fuel cell stack can be quickly started up again from the standby mode.”)
wherein the fuel cell system is operated more efficiently in the first idling operating mode than in the second idling operating mode. (see at least [0031] “first, optimal consumption operating mode (ECO mode) and the second, optimal power operating mode (SPORT mode).”, see also Fig. 3 and [0061] that describe efficiency loss in a low load range with low power output, and [0062] “fuel cell stack is turned off in a first operating mode of the fuel cell system” which provides for more efficient operation while idling.)
In regards to Claim 2, Wess discloses the following: 
2. The method according to claim 1, wherein the maximum dynamics requirement is based on a traffic situation. (see at least [0005] “The standby mode is generally set, if a power demand from the fuel cell does not exists. This is the event in the case of an electric vehicle, for example, when the vehicle temporarily stops (for example, at a traffic light)” and [0031] “For example, by detecting a certain speed range, a driving environment, such as city traffic or highway, can be deduced and the appropriate operating mode can be selected. Alternatively, a direct detection of the driving environment can take place, for example, by external sensors of the vehicle. An automatic selection of an operating mode, also preferably, takes place additionally based on past power demands”)  
In regards to Claim 4, Wess discloses the following: 
4. The method according to claim 2, wherein the traffic situation is determined by a surroundings detection system of the motor vehicle. (see at least [0031] “For example, by detecting a certain speed range, a driving environment, such as city traffic or highway, can be deduced and the appropriate operating mode can be selected.”) 
In regards to Claim 6, Wess discloses the following: 
6. The method according to claim 1, wherein the maximum dynamics requirement is limited by a driver input. (see at least [0031] “control unit is further configured to operate the fuel cell system depending on a manual input of a driver or based on a driver type detection, either in the first operating mode or in the second operating mode.”)
In regards to Claim 7, Wess discloses the following: 
7. The method according to claim 1, wherein in the first idling mode an electrical consumer of the fuel cell system is switched off or is in a switched-off state. (see at least [0021] “In a preferred embodiment of the fuel cell system, according to the disclosure, the control unit is further configured to turn off at least one auxiliary unit in the first operating mode as soon as the optimal efficiency degree operating point P(η.sub.max) of the fuel cell system decreases.”)
In regards to Claim 8, Wess discloses the following: 
8. The method according to claim 7, wherein the electrical consumer is an oxidizing agent feeder, a coolant pump, or a fuel recirculation feeder. (see at least [0006] “Depending on the fuel cell system, the plurality of auxiliary units can be comprised of at least one air compressor, a recirculation fan, a cooling water pump, valves, sensors, etc.”, see also [0050] “recirculation fan”)
In regards to Claim 9, Wess discloses the following: 
9. The method according to claim 1 further comprising the act of registering a state of charge of an energy storage device wherein the fuel cell system supplies the energy storage device with electrical energy if the state of charge is below a lower state of charge limiting value. (see at least [0065])
In regards to Claim 10: Claim 10 is a fuel cell system comprising a controller performing the method of claim 1 above. Wess discloses a fuel cell system (see at least Fig. 1 and [0005]-[0006] “Fuel cell system”) comprising a controller (see at least Fig. 1, ECU 60) performing the methods outlined above in reference to claim 1. Further, claim 10 claims the fuel cell system comprises one or more fuel cell system components, including at least one of: a cathode subsystem, an anode subsystem, a cooling circuit, an oxidizing agent feeder, and a fuel recirculation feeder; that is also disclosed by Wess. (see at least [0006] “Depending on the fuel cell system, the plurality of auxiliary units can be comprised of at least one air compressor, a recirculation fan, a cooling water pump, valves, sensors, etc.”, see also [0050] “recirculation fan”)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over WEß et al. (US 20170263956 A1) herein “Wess”, in view of Crowe (US 20140277931 A1) herein “Crowe”.
In regards to Claim 3, Wess does not explicitly disclose the following, which is taught by Crowe: 
3. The method according to claim 1, wherein the maximum dynamics requirement is a future maximum dynamics requirement (see at least Fig. 4, step 404 and [0042] “the fuel cell operational and characteristic data stored in memory 262 is used in conjunction with the results of the predictive load storage levels and the predictive power load schedule from blocks 406 and 404, respectively, in order to operate (e.g., turn on; turn off, cycle, etc.) the fuel cell.”) and/or is based on a future traffic situation. (optional, see at least [0036] “at block 404, the power load demand of the vehicle 20 is predicted over a predetermined time, route, etc. Generally, the power load demand can be predicted during engine on and/or engine off conditions. In that regard, in some embodiments, via data sources 220 and others, various states of vehicle operating parameters, operator driving trends and accessory (e.g., "house loads," etc.) usage patterns, and external parameters, including present vehicle navigational data, traffic patterns, weather data, among others, are monitored.”)
At the time of filing, it would have been obvious to a person of ordinary skill to include the teachings of Crowe with the invention of Wess with the motivation of powering the needed amount of current for vehicle hotel loads onboard a vehicle while idling or engine off without discharging the vehicle batteries to a point at which the vehicle cannot be started, (Crowe, 0005]) and/or with the motivation of reducing the need for auxiliary power units (APUs) or generator sets that are relatively heavy, have a relatively high initial cost and present issues from the standpoint of maintenance costs and scheduling. (Crowe, 0004])
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over WEß et al. (US 20170263956 A1) herein “Wess”, in view of Matsusue et al. (US 20180097245 A1) herein “Matsusue”.
In regards to Claim 5, Wess discloses the following: 
5. The method according to claim 1, wherein the maximum dynamics requirement is registered on a basis of a piece of information (see above citations) and 
Wess does not explicitly disclose the following, which is taught by Matsusue:
wherein the piece of information is made available by a vehicle-external computing unit. (see at least Fig. 3,  [0012] “The output performance recovering device may further include an acquisition unit configured to acquire the output from a server.”, [0049] “control device 60 calculates a predicted output value of the fuel cell 20 based on information stored in the server 100 and determines whether to execute recovery processing A based on the predicted output value of the fuel cell 20.”)
At the time of filing, it would have been obvious to a person of ordinary skill to include the teachings of Matsusue with the invention of Wess with the motivation of reducing a load of the calculating processes of the onboard control device. (Matsusue, 0102])
Response to Arguments
Applicant’s amendments and arguments made in accordance with 35 U.S.C. § 112(b) are accepted, and persuasive. The previous rejections based on 35 U.S.C. § 112(b) are withdrawn. However, Applicant has introduced further 35 U.S.C. § 112(b) issues by amendment, as outlined above. See the above rejections for details.
Applicant’s amendments and arguments made in accordance with 35 U.S.C. § 102 have been carefully considered, but are not persuasive.
In response to Applicant arguments (page 7 of 8 of arguments) that Wess merely discloses a fuel cell operation procedure that changes an operating point at which the fuel cell is turned off, the Examiner respectfully disagrees. Applicant is first reminded that the metes and bounds of the claim do not exclude operating modes of “off”. In fact, Applicant disclosure details a plurality of conditions of idling modes that may be interpreted as the fuel cell being turned “off” and “on”. (see at least Applicant disclosure, [0019]-[0023]) Therefore, Applicant's argument involves an improperly narrow interpretation of the claim language.
Second, Applicant arguments confuse the claimed fuel cell operating modes with fuel cell states. In fact, the operating modes claimed include both idling of the fuel cell, (which may be interpreted as an “off” fuel cell state) as well as a running fuel cell state. Applicant is claiming a first and a second mode wherein the operating mode is adapted based on a dynamics requirement. (see Applicant Fig. 1) Both operating modes include fuel cell states of “on” and “off”, as interpreted. Further, it should be noted that the unclaimed fuel cell states are also same, as interpreted, between the the disclosures of Wess and the claimed invention.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason Roberson, whose telephone number is (571) 272-7793. The examiner can normally be reached from Monday thru Friday between 8:00 AM and 4:30 PM. The examiner may also be reached through e-mail at Jason.Roberson@USPTO.GOV, or via FAX at (571) 273-7793. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John R. Olszewski, can be reached at (571) 272-2706.
	Another resource that is available to applicants is the Patient Application Information Retrieval (PAIR) system. Information regarding the status of an application can be obtained from the PAIR system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).
	Applicants are invited to contact the Office to schedule either an in-person or a telephone interview to discuss and resolve the issues set forth in this Office Action. Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner. 

Sincerely,
/JASON R ROBERSON/
Patent Examiner, Art Unit 3669

October 17, 2022

/TODD MELTON/Primary Examiner, Art Unit 3669